Judgment, Supreme *606Court, Bronx County (John W Carter, J.), rendered February 7, 2011, convicting defendant, after a nonjury trial, of attempted forcible touching, sexual abuse in the third degree, and harassment in the second degree, and sentencing him to an aggregate term of 90 days, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations, in which it accepted the victim’s account of the incident. Concur — Tom, J.P., Andrias, Saxe, Freedman and Richter, JJ.